DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on June 21, 2022.
Claims 1-27 have been examined.
Claims 1-27 are pending.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101
Applicant’s amendments to the claim have overcome this ground of rejection.  Accordingly, the previous rejection is withdrawn.  However, Applicant’s amendments have necessitated new rejections under this ground and 112(b).

With respect to Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-27 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a method, claims 10-18 are directed to a computer program product residing on a non-transitory computer readable medium, and claims 19-27 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite maintaining crypto wallet and transferring assets. Specifically, the claims recite “maintaining a cryptocurrency trading wallet for a client; maintaining a cryptocurrency transfer wallet for the client; wherein the cryptocurrency trading wallet is configured to enable batch write operations to a distributed ledgering … associated with the cryptocurrency trading wallet; maintaining a local balance datastore defining balance information associated with the cryptocurrency trading wallet; receiving a transfer request concerning transferring assets from the trading wallet to the transfer wallet; accessing the local balance datastore to determine if a balance associated with the trading wallet is sufficient to effectuate the transfer request; and authorizing the transfer request when the balance associated with the trading wallet is sufficient, and rejecting the transfer request when the balance associated with the trading wallet is insufficient.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor and memory perform(s) the steps or functions of “maintaining a cryptocurrency trading wallet for a client; maintaining a cryptocurrency transfer wallet for the client; wherein the cryptocurrency trading wallet is configured to enable batch write operations to a distributed ledgering system associated with the cryptocurrency trading wallet; maintaining a local balance datastore defining balance information associated with the cryptocurrency trading wallet; receiving a transfer request concerning transferring assets from the trading wallet to the transfer wallet; accessing the local balance datastore to determine if a balance associated with the trading wallet is sufficient to effectuate the transfer request; and authorizing the transfer request when the balance associated with the trading wallet is sufficient, and rejecting the transfer request when the balance associated with the trading wallet is insufficient.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of maintaining crypto wallet and transferring assets. As discussed above, taking the claim elements separately, the processor and memory perform(s) the steps or functions of “maintaining a cryptocurrency trading wallet for a client; maintaining a cryptocurrency transfer wallet for the client; wherein the cryptocurrency trading wallet is configured to enable batch write operations to a distributed ledgering system associated with the cryptocurrency trading wallet; maintaining a local balance datastore defining balance information associated with the cryptocurrency trading wallet; receiving a transfer request concerning transferring assets from the trading wallet to the transfer wallet; accessing the local balance datastore to determine if a balance associated with the trading wallet is sufficient to effectuate the transfer request; and authorizing the transfer request when the balance associated with the trading wallet is sufficient, and rejecting the transfer request when the balance associated with the trading wallet is insufficient.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of maintaining crypto wallet and transferring assets. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 11-18 and 20-17 further describe the abstract idea of maintaining crypto wallet and transferring assets.
Claims 2, 11 and 20 recite: 1 wherein the cryptocurrency trading wallet is an omnibus (multi-client) (e.g., Trading Party A and Trading Party B) cryptocurrency trading wallet for a plurality of clients
Claims 3, 12 and 21 recite: The computer-implemented method of claim 1 wherein the cryptocurrency trading wallet is a client-inaccessible cryptocurrency trading wallet.
Claims 4, 13 and 22 recite: wherein the cryptocurrency transfer wallet is a segregated (individual-client) cryptocurrency transfer wallet chosen from a plurality of segregated (individual-client) cryptocurrency transfer wallets maintained for a plurality of clients.
Claims 5, 14 and 23 recite: wherein the cryptocurrency transfer wallet is a client-accessible cryptocurrency transfer wallet.
Claims 6, 15 and 24 recite: requiring approval for transactions within the segregated (individual-client) cryptocurrency transfer wallet from a related client chosen from the plurality of clients.
Claims 7, 16 and 25 recite: requiring approval for all transactions from an approval authority.
Claims 8, 17 and 26 recite: wherein the approval authority includes one or more of: a clearing house; a clearing & funding agent; a value unit repository; and a trusted third party.
Claims 9, 18 and 27 recite: wherein the distributed ledgering system is a blockchain distributed ledgering system.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the limitation “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising”. It is unclear to one of the ordinary skill in the art, whether the computer program product and the instructions are one component (e.g., computer codes/instructions residing on a non-transitory computer readable medium) or whether the computer program product and the instructions are different/separate components. For examination purpose, examiner considers the computer program product and the instructions are one component (e.g., computer codes/instructions residing on a non-transitory computer readable medium). Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11-14, 18, 20-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over FAY et al. (US 20160292672 A1) in view of Clark et al. (US 20160253663 A1, “Clark”).

Regarding claims 1, 10 and 19: FAY discloses: A computer-implemented method is executed on a computing device and is configured to effectuate a trading platform, the computer-implemented method comprising (FAY [0029], “a user device for trading party A 120A (sometimes referred to as computing device A), a user device for trading party B (sometimes referred to as computing device B), a blockchain computer system 214 that stored a distributed ledger or blockchain (e.g., blockchain 116), and exchange computer system 100”), (see paragraphs [0029] and [0105] and Fig. 2 A and related text):
maintaining a cryptocurrency trading wallet for a client (FAY [0007], the Examiner considers the trading wallet for a client to be the digital wallets that are each associated with a different client account (e.g., multi-client trading wallet, Trading Party A, Trading Party B), (FAY [0007], “The data storage also stores digital wallets that are each associated with a different client account.” [0050], “computing device A 120A may receive information (e.g., the public key of the digital wallet of exchange) from exchange computer system 100 to generate a blockchain transaction that will “transfer,” for example, Bitcoin or some other asset from the digital wallet of trading party A to the digital wallet of the exchange.”), (see paragraphs [0050], [0007], [0029] and [0034]-[0038] and Fig. 2A, Fig. 3A-3I related text); and
maintaining a cryptocurrency transfer wallet for the client (e.g., individual-client) (FAY [0007], the Examiner considers transfer wallet for the client to be Each digital wallet includes or is linked to a corresponding private key, thus defining a plurality of segregated (e.g., individual-client) transfer wallets), ([0007], “The data storage also stores digital wallets that are each associated with a different client account. Each digital wallet includes or is linked to a corresponding private key and an identifier that has been generated using the private key.” [0023], “a digital wallet and its contents (e.g., private key and generated identifiers) are stored on a user controlled device 120A or 120B.”), (see paragraphs [0050], [0007], [0023]-[0024], [0029] and [0034]-[0038] and Fig. 2A, Fig. 3A and 3B related text);
wherein the cryptocurrency trading wallet is configured to enable batch write operations to a distributed ledgering system associated with the cryptocurrency trading wallet (FAY [0052], “computing device A 120A generates a blockchain transaction using the previously received trade and/or wallet information (e.g., that includes information of trading party B's digital wallet) and transmits the generated blockchain transaction to blockchain computer system 214 at step 257”, [0055], “In step 260, the transactions submitted by computing device A 120A and computing device B 120B are “mined” by individual nodes that make up the blockchain computer system 214 to validate the submitted transactions and are eventually written to the blockchain 116 (e.g., the public or private ledger). Generally, once a blockchain transaction is submitted for verification it is received by one or more of the computer nodes (e.g., individual computers that may each correspond to the architecture shown in FIG. 5) within the blockchain computer system 214.”), (see paragraphs [0008], [0052], [0055] and [0022] and Fig. 2C and related text).
The Examiner’s Note: the limitation “…wherein the cryptocurrency trading wallet is configured to enable batch write operations” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [configured to] clause is essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114.

FAY does not specifically disclose, however, Clark, an analogous art of transaction cryptography discloses:
maintaining a local balance datastore defining balance information associated with the cryptocurrency trading wallet (Clark [0053], “In other embodiments, the TVAM 108 may maintain and adjust balances in the ledger 120. In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account.”), (see paragraphs [0053] and [0059] and Fig. 1 and related text); 
receiving a transfer request concerning transferring assets from the trading wallet to the transfer wallet (Clark [0045], “In some embodiments, the signed transaction data 114 as well as the other data in the authorization request message can be sent by the user device 32 to the TVAM 108 without going through the merchant 110, as illustrated by circle ‘3A’. In yet other embodiments, some data in the authorization request message could be sent to the TVAM 108 through paths including circles ‘3’ and/or ‘4’, while other data in the previously described authorization request message could be sent through path including circle ‘3A’.” [0047], Upon receipt of the signed transaction data 114—regardless of how the data arrived there—at circle ‘5’ the TVAM 108 can be configured to verify the signed transaction data.), (see paragraphs [0045]-[0047] and Fig. 1 and related text);
accessing the local balance datastore to determine if a balance associated with the trading wallet is sufficient to effectuate the transfer request (Clark [0053], “Thus, the TVAM 108 can process the transaction (without the involvement of the issuer 130) by determining whether the current available balance of the account (e.g., from the ledger 120) meets or exceeds the requested transaction amount from the transaction data 112.”), (see paragraphs [0053] and [0058] and Fig. 1 and related text); and 
authorizing the transfer request when the balance associated with the trading wallet is sufficient, and rejecting the transfer request when the balance associated with the trading wallet is insufficient (Clark [0053], “If enough available funds are available, the TVAM 108 can deduct the transaction amount from the available balance, and return an authorization response message 118 (at circle ‘6’ to the merchant 110 or directly back to the user device 32 at circle ‘6A’) indicating that the transaction is authorized. Conversely, if not enough of a current balance exists to satisfy the requested transaction amount, the TVAM 108 can return an authorization response message 118 (at circle ‘6’ to the merchant 110 or directly back to the user device 32 at circle ‘6A’) indicating that the transaction is authorized.”), (see paragraph [0053] and Fig. 1 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAY with Clark to include well-known payment transaction functions of Clark’s performing transaction signing utilizing asymmetric cryptography system to enhance user experience and payment security.

Regarding claims 2, 11 and 20: FAY and Clark, discloses as shown above.
FAY further discloses: The computer-implemented method of claim 1 wherein the cryptocurrency trading wallet is an omnibus (multi-client) (e.g., Trading Party A and Trading Party B) cryptocurrency trading wallet for a plurality of clients (FAY [0033], “computing devices A and/or B may be included as part of the exchange computer system 100 and be part of a computer system that is operated by users, clients, customers, etc. . . . of the exchange computer system 100. For example, computing devices A and/or B may be hosted in the cloud or with the computing resources of exchange computer system 100).” [0050], “computing device A 120A may receive information (e.g., the public key of the digital wallet of exchange) from exchange computer system 100 to generate a blockchain transaction that will “transfer,” for example, Bitcoin or some other asset from the digital wallet of trading party A to the digital wallet of the exchange.”), (see paragraphs [0033], [0050] and [0007] and Fig. 2A and related text).

Regarding claims 3, 12 and 21: FAY and Clark, discloses as shown above.
FAY further discloses: The computer-implemented method of claim 1 wherein the cryptocurrency trading wallet is a client-inaccessible (e.g., multi-client) cryptocurrency trading wallet (see paragraphs [0033], [0050] and [0007] and Fig. 2A and related text).

Regarding claims 4, 13 and 22: FAY and Clark, discloses as shown above.
FAY further discloses: The computer-implemented method of claim 1 wherein the cryptocurrency transfer wallet is a segregated (individual-client) cryptocurrency transfer wallet chosen from a plurality of segregated (individual-client) cryptocurrency transfer wallets maintained for a plurality of clients (FAY [0033], “computing devices A and/or B may be included as part of the exchange computer system 100 and be part of a computer system that is operated by users, clients, customers, etc. . . . of the exchange computer system 100. For example, computing devices A and/or B may be hosted in the cloud or with the computing resources of exchange computer system 100)”, [0046], “the exchange computer system 100 applies a cryptographic hash to the wallet associated with trading party A (or to some data, such as the private key, contained within the wallet associated with trading party A), to generate wallet A hashed information. In step 251, the exchange computer system 100 transmits wallet A hashed information to computing device B 120B.”), (see paragraphs [0033] and [0046] and Fig. 2B and related text).

Regarding claims 5, 14 and 23: FAY and Clark, discloses as shown above.
FAY further discloses: The computer-implemented method of claim 1 wherein the cryptocurrency transfer wallet is a client-accessible cryptocurrency transfer wallet (see paragraphs [0033] and [0046] and Fig. 2B and related text).

Regarding claims 9, 18 and 27: FAY and Clark, discloses as shown above.
FAY further discloses: The computer-implemented method of claim 1 wherein the distributed ledgering system is a blockchain distributed ledgering system (see paragraphs [0003], [0020], [0029] and [0054] and Fig. 1 and Fig. 2 and related text).

Claims 6-8, 15-17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over FAY et al. (US 20160292672 A1) in view of Clark et al. (US 20160253663 A1, “Clark”) further in view of Andrew Rosca (US 20160071096 A1, “Rosca”).

Regarding claims 6, 15 and 24: FAY and Clark, discloses as shown above.
FAY further discloses: validating the transaction (FAY [0040], “In some embodiments, this includes the exchange computer system 100 checking that the trading party for the order is associated with the items that the order is offering to trade.” [0041] “the validation process of step 238 may alternatively or additionally include validations related to the particular asset. For example, the validation process may determine if the asset is one traded on the exchange computer system 100. The validation process may determine if the quantity or the price associated with the order or trade request is a valid value. In certain examples, the validations (e.g., the minimum/maximum price or quantity) may be based on the particular type of the asset which the order seeks to trade.”), (see paragraphs [0040]-[0045] and Fig. 2A and Fig. 2B).

FAY does not specifically disclose, requiring approval for transactions.
However, Rosca discloses: The computer-implemented method of claim 4 further comprising: requiring approval for transactions within the segregated (individual- client) cryptocurrency transfer wallet from a related client chosen from the plurality of clients (Rosca [0041], “an administrator of the administrative server 428A may perform a fund transfer to an external account (e.g. if a user wants to withdraw funds from his/his wallet). In this scenario, a request message may be separately routed from the wallet server 402 to the admin server 428A through the request message queue 432, where request messages may be reviewed, approved, and authorized as needed, after which the corresponding transactions are posted by the admin server 428A and executed by the wallet server 402.”), (see paragraphs [00041], [0001] and [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FAY and Clark with Rosca to include a well-known function such as requiring approval for a transaction to enhance online wallets security such as wallet for cryptocurrency.

Regarding claims 7, 16 and 25: FAY, Clark and Rosca, discloses as shown above.
FAY further discloses: validating the transaction (FAY [0040], “In some embodiments, this includes the exchange computer system 100 checking that the trading party for the order is associated with the items that the order is offering to trade.” [0041] “the validation process of step 238 may alternatively or additionally include validations related to the particular asset. For example, the validation process may determine if the asset is one traded on the exchange computer system 100. The validation process may determine if the quantity or the price associated with the order or trade request is a valid value. In certain examples, the validations (e.g., the minimum/maximum price or quantity) may be based on the particular type of the asset which the order seeks to trade.”), (see paragraphs [0040]-[0045] and Fig. 2A and Fig. 2B).

FAY does not specifically disclose, requiring approval for transactions all transaction.
However, Rosca discloses: The computer-implemented method of claim 1 further comprising: requiring approval for all transactions from an approval authority (Rosca [0042], “In the case of multiple admin servers 428A-N, each of the admin servers 428A-N may be associated with its own elevated security privileges and/or corresponding message queues. In these embodiments, separate admin servers 428A-N may be configured to perform different sets of transactions with more sensitive transactions being accepted by the wallet server 402 only from approved admin server 428A-N or approved message queues. For example, customer service personnel accessing the admin server 428A may be authorized to approve external transfers up to a certain threshold amount, with larger transactions requiring approval by management personnel with access to the admin server 428N, and accepted by the wallet server 402 only if the appropriate response message is communicated from the admin server 428N through the response message queue 434.”), (see paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FAY and Clark with Rosca to include a well-known function such as requiring approval for a transaction to enhance online wallets security such as wallet for cryptocurrency.

Regarding claims 8, 17 and 26: FAY, Clark and Rosca, discloses as shown above.
FAY further discloses: validating and clearing and settlement (FAY [0061], “the electronic exchange computer system 100 removes the pending trades associated with this completed trade from the order book 106, marks the trade complete, produces market data indicated the trade (e.g., step 243), and/or reports clearing and settlement to the depository of the given asset(s).”) (see paragraphs [0061], [0075], [0085] [0040]-[0045] and Fig. 2A and Fig. 2B).

FAY further discloses: The computer-implemented method of claim 7 wherein the approval authority includes one or more of:
a clearing house (see paragraphs [0061], [0075] and [0085]); 
a clearing & funding agent (see paragraphs [0061], [0075] and [0085]); 
a trusted third party (see paragraph [0023], [0053], [0076] and [0101]):

FAY does not specifically disclose, a value unit repository.
However, Rosca discloses: The computer-implemented method of claim 7 wherein the approval authority includes one or more of:
a value unit repository (see paragraph [0042]); and 

Rosca, additionally discloses:
a clearing house (see paragraph [0042]); 
a clearing & funding agent (see paragraph [0042]); 
a trusted third party (see paragraph [0042]):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FAY and Clark with Rosca to include a well-known function such as requiring approval for a transaction to enhance online wallets security such as wallet for cryptocurrency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHED ALI/Examiner, Art Unit 3685
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685